Citation Nr: 0014993	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-0 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to November 30, 1992, 
for the grant of service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1968 to June 
1970, to include combat service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for tinnitus, effective November 30, 1993.  The RO later 
amended that award to reflect a grant of service connection 
effective November 30, 1992.  The veteran appealed.


FINDINGS OF FACT

1.  Documentation in the claims file indicates that the 
veteran's claim file has been rebuilt.  

2.  The rebuilt file reflects that the veteran filed a claim 
for VA compensation benefits based on defective hearing June 
24, 1973; the RO and the Board denied benefits based on 
hearing loss without addressing entitlement to compensation 
based on tinnitus.  

3.  On November 30, 1993, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for hearing loss; the veteran also claimed 
entitlement to service connection for tinnitus at that time.

4.  In a rating decision dated in October 1997, the RO 
established service connection and assigned a 10 percent 
evaluation for tinnitus, effective November 30, 1993; the 
effective date was later amended to November 30, 1992.

5.  The RO was not in possession of any communication or 
evidence prior to November 30, 1993 that can reasonably be 
construed as a formal or informal claim of entitlement to VA 
compensation benefits based on tinnitus.


CONCLUSION OF LAW

The criteria for an effective date prior to November 30, 
1992, have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 
1991); 38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Effective dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  Under 38 C.F.R. § 3.400(b)(2)(i), the 
effective date for a grant of direct service connection will 
be the day following separation from active service, or the 
date entitlement arose if a claim is received within one year 
after separation from service.  Otherwise the effective date 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the 
effective date for presumptive service connection will be the 
date entitlement arose, if a claim is received within one 
year after separation from active duty.  Otherwise the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  

Analysis

Documentation in the claims file indicates that the veteran's 
claim file has been rebuilt.  The rebuilt file includes a 
copy of the statement of the case issued by the RO in 
December 1973.  Such pertains to the matter of service 
connection for hearing loss and notes receipt of a claim from 
the veteran on June 24, 1973, along with evidence showing 
possible problems with the veteran's hearing.  The December 
1973 statement of the case cites a rating denial dated July 
18, 1973, pertaining only to defective hearing.  The RO 
thereafter notes receipt of a medical statement from H. Kean, 
M.D., Otorhinoloaryngologist, who reported evaluation of the 
veteran in July 1973 for hearing loss and tinnitus in both 
ears, and note of a severe acoustic trauma caused by exposure 
to loud noises while in the military.  Also of record is a 
copy of the Board's May 15, 1974, decision, which denied 
entitlement to service connection for defective hearing.  
That decision included recitation of Dr. Kean's statement.

The claims file reflects receipt of a statement from the 
veteran on November 30, 1993, in which he requested that his 
claim of entitlement to service connection for hearing loss 
be reopened.  He also stated "Further I claim SC for 
Tinnitus."  In an earlier statement, dated August 25, 1993, 
the veteran requested a copy of his claims file for the 
purpose of filing a reopened claim for hearing loss.  In 
another statement, dated October 8, 1993, the veteran had 
requested copies of his notice of disagreement and VA Form 1-
9 filed in 1973 and 1974 in connection with his claim of 
entitlement to service connection for hearing loss.  In that 
October 1993 letter the veteran stated that "[a]s previously 
indicated, I intend to submit evidence to reopen my claim for 
Hearing Loss as a service connected disability to include 
tinnitus."  The veteran was advised that his claims file 
could not be located.

In a rating decision dated in October 1997, the RO 
established service connection and assigned a 10 percent 
evaluation for tinnitus, effective November 30, 1993, cited 
as the date of receipt of the veteran's claim for benefits 
for tinnitus.  The veteran disagreed with that decision and 
cited 38 C.F.R. § 3.160(c), arguing that his claim for 
tinnitus had remained pending for many years.  Specifically, 
he argued that the statement of the case, dated December 14, 
1973, included note that he had filed a claim for service 
connection on June 24, 1973, and that RO rating decisions 
dated in July 1973 and October 1973, and a Board decision 
dated in May 1974, denied service connection for hearing loss 
but did not address service connection for tinnitus.  The 
veteran cited the July 26, 1973 letter from Dr. Kean, M.D., 
Otorhinolaryngologist, who reported that the veteran had 
hearing loss and tinnitus in both ears due to severe acoustic 
trauma caused by exposure to loud noises while in the 
military.  The veteran thus argued that the evidence 
warranted assignment of an effective date of June 24, 1973, 
for the grant of service connection and assignment of a 
10 percent evaluation for such effective March 10, 1976, the 
date VA's Schedule for Rating Disabilities (see 38 C.F.R. 
Part 4 (1976)) was changed to allow for such percentage 
rating.

In a decision dated in November 1998, the RO amended the 
assigned effective date to November 30, 1992 and cited 38 
C.F.R. § 3.114(a)(3) (1999), which provides that where 
compensation is awarded or increased pursuant to a 
liberalizing law or liberalizing VA issue, proved by the 
Administrator or under his or her direction, the effective 
date of such award of increase shall be fixed in accordance 
with the facts found, but not earlier than the effective date 
of the act or administrative issue.  Specifically, if a claim 
is reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of no more than one year prior to 
the date of receipt of such request.

The veteran is clearly not entitled to a grant of service 
connection effective the date following his discharge from 
service as there is no evidence that he filed a claim for 
compensation benefits for tinnitus within one year of service 
discharge, as required under 38 C.F.R. § 3.400(b)(2)(i).  
Nor, assuming entitlement to such benefit was shown during 
that initial post service year, would an effective date prior 
to the receipt of a claim for benefits be warranted.  See 
38 C.F.R. § 3.400(b)(2)(i) and (ii).

The Board emphasizes that a veteran is required to file a 
claim to obtain benefits and that, at minimum, the veteran 
must identify the benefit sought in such claim.  See 
38 C.F.R. §§ 3.151, 3.155 (1999); see also Kessel v. West, 13 
Vet. App. 9 (1999).  The appellant contends that the 
effective date of his claim should be the date of his claim 
of service connection for defective hearing, a claim that is 
referenced in prior RO and Board decisions.  However, a 
review of the available documentation does not reflect that 
the veteran contended at the time that tinnitus was part of 
his defective hearing, the disability for which he was 
claiming entitlement to service connection.  The Board has 
reviewed the claims file but sees no correspondence from the 
veteran (or reference to correspondence) that may be accepted 
as an informal claim for service connection for tinnitus at 
any point prior to November 30, 1993.  See Brannon v. West, 
12 Vet. App. 32, 34-5 (1998) (holding that an informal claim 
consists of a written document identifying the benefit and 
voicing some intent to claim it).  The available evidence and 
recitation of such does not show that the veteran mentioned 
tinnitus or ringing in the ears in connection with an intent 
to pursue compensation benefits based on tinnitus prior to 
November 30, 1993.

To the extent that it might be argued that the private 
medical statement dated in 1973 (setting out a diagnosis of 
service-related tinnitus) constituted an informal claim, the 
Board notes that for such to be accepted as a claim there 
would first have had to have been a prior denial of 
compensation for tinnitus.  38 C.F.R. §§ 3.155, 3.157 (1999); 
see Lalonde v. West, 12 Vet. App. 377 (1999) and Brannon v. 
West, supra (holding that medical evidence cannot constitute 
an original claim for service connection).  Such is not the 
case.  In sum, a review of the file reveals no claim, 
informal or formal, for tinnitus filed prior to 
November 30, 1993.  Rather, the veteran claimed entitlement 
to service connection for hearing loss, a claim that was 
adjudicated.

The law clearly provides that the effective date in a case 
such as this is the date of receipt of the veteran's claim or 
the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400.  In this case, the date of receipt of the 
veteran's claim, November 30, 1993, is later than the date 
entitlement was shown.  The RO assigned an effective date one 
year prior to November 30, 1993, under the provisions of 38 
C.F.R. § 3.114, which pertain to claims allowed on the basis 
of liberalizing laws or issues.  Tinnitus was recognized 
under the Schedule at the time of the RO's 1973 denials, and 
at the time of the Board's 1974 denial.  See 38 C.F.R. Part 
4, Diagnostic Code 6260 (1973).  The Schedule was amended in 
1976, to allow for assignment of a 10 percent evaluation for 
tinnitus effective March 10, 1976; previously only a zero 
percent evaluation was warranted for that disability.  

It is debatable whether the changes to Diagnostic Code 6260 
constituted a liberalizing law or issue as to the veteran's 
claim for service connection, but it is clear that there is 
no legal basis for an effective date prior to November 30, 
1992 for the grant of service connection.

As the veteran's statements dated in August and October 1993 
are subsequent to the currently assigned effective date, the 
potential significance of such will not be further discussed 
herein.  Furthermore, insofar as the veteran is assigned a 
10 percent evaluation for tinnitus for the entire service 
connection period beginning in November 1992, his argument 
relative to entitlement to assignment of a 10 percent 
evaluation effective March 10, 1976, is not for 
consideration; a percentage rating cannot be made effective 
prior to the effect date of the service connection grant.  

An earlier effective date cannot be granted in absence of 
statutory authority.  See Shields v. Brown, 8 Vet. App. 351 
(1995).  Thus, absent evidence of a claim of entitlement to 
service connection for tinnitus filed prior to November 30, 
1993, an effective date prior to November 30, 1992, is not 
warranted in this case and the veteran's claim is denied.


ORDER

An effective date prior to November 30, 1992, for the grant 
of service connection for tinnitus is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

